Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed December 18, 2020.
Claims 6-8, 13 and 14 have been canceled.  New claims 15-25 are acknowledged.  Claims 1, 3, 4, 5 and 9 have been amended. 
Claims 1-5, 9-12 and 15-25 are pending in the instant application.
Claims 1-5, 9-12 and 15-25 are subject to election/restriction as detailed below:


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 11, 12 and 15-25, drawn to a method for: (i) enhancing or accelerating a liver regeneration, (ii) enhancing or accelerating repair of an organ or tissue, (iii) reducing the extent of or abolishing ischemia-reperfusion injury in an organ or tissue, or (iv) enhancing bone marrow endothelial progenitor cell mobilization and engraftment in an organ or tissue, wherein optionally the bone marrow progenitor cell comprises a bone marrow progenitor of liver sinusoidal endothelial cell comprising: (a) (i) If this Group is elected, a further election of species is required as detailed below:


Group II, claims 5, 11 and 12, drawn to a kit comprising a compound or composition or a formulation or a pharmaceutical composition of claim 1, and optionally comprising instructions on practicing a method of any one of the preceding claims.

Group III, claims 9-12, drawn to an a method for: (i) enhancing an infused or exogenous progenitor cell, optionally a bone marrow endothelial progenitor cell, engraftment in an organ or a tissue, wherein optionally the organ or tissue is a heart, kidney, brain, muscle, bone, skin, trachea, arterial or venous blood vessels, intestine, spinal cord, lung, or a liver, by preventing or inhibiting proteolytic cleavage of a sdf1 in the organ or the tissue, thereby preserving the chemoattractant effect of the sdf1 and also preserving a bone If this Group is elected, a further election of species is required as detailed below:






Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-III do not avoid the prior art because a method for: (i) enhancing or accelerating a liver regeneration, (ii) enhancing or accelerating repair of an organ or tissue, (iii) reducing the extent of or abolishing ischemia-reperfusion injury in an organ or tissue, or (iv) enhancing bone marrow endothelial progenitor cell mobilization and engraftment in an organ or tissue, wherein optionally the bone marrow progenitor cell comprises a bone marrow progenitor of liver sinusoidal endothelial cell comprising: (a) (i) administering to an individual in need thereof, or to an organ, in need thereof if the organ is a transplant organ or a cadaver or donor organ or tissue intended for transplant, a compound or composition capable of inhibiting or decreasing the expression or activity of a matrix metalloproteinase (MMP) in an organ specific or an organ- selective manner, or (ii) administering to an organ of an individual in need thereof, or to the organ or tissue in need thereof if the organ or tissue is a transplant organ or tissue or a cadaver or donor organ or tissue intended for transplant or study, a compound or composition capable of inhibiting or decreasing the expression or activity of a matrix metalloproteinase (MMP), or (b) (1) providing a compound or composition capable of inhibiting or decreasing the expression or activity of a matrix metalloproteinase (MMP) in a liver-specific or liver-
Simard teaches a method (The present invention is directed to a combination of therapeutic compounds and treatment methods and kits using the combination, Abstract) for: (i) enhancing or accelerating a liver regeneration, optionally enhancing or accelerating liver regeneration after tissue injury, toxic liver injury, acute liver failure, liver transplantation, living-donor related liver transplantation, or liver resection, (ii) enhancing or accelerating repair of an organ or tissue, optionally enhancing or accelerating repair of an organ, wherein optionally the injury is an ischemia-reperfusion injury, optionally a heart attack or a stroke, (iii) reducing the extent of or abolishing ischemia-reperfusion injury in an organ or tissue (Any method and/or composition of the present invention may be employed to treat and/or prevent a medical condition in an individual, including one or more of the following: post-ischemic reperfusion, injury, Para. [00231), or (iv) enhancing bone marrow endothelial progenitor cell mobilization and engraftment in an organ or 
Therefore, Groups I-III lack unity because a method for: (i) enhancing or accelerating a liver regeneration, (ii) enhancing or accelerating repair of an organ or tissue, (iii) reducing the extent of or abolishing ischemia-reperfusion injury in an organ or 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of compound or composition capable of inhibiting or decreasing the expression or activity 
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of matrix metalloproteinase (MMP) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) MMP from claims 22-24.  
	If Group III is elected, Applicant is required to elect a single molecular embodiment of compound or composition capable of inhibiting or decreasing the expression or activity of a matrix metalloproteinase (MMP) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) compound or composition capable of inhibiting or decreasing the expression or activity of a MMP  from claims 10 and 11, either a nucleic acid; a peptide or polypeptide; or a small molecule.  
	If Group III is elected, Applicant is further required to elect a single molecular embodiment of matrix metalloproteinase (MMP) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) MMP from claim 9.  
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635